Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
Claims 13-17 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
	For example, with respect to claim 13, the limitation "the metal target front" in line 2, “the arc target radius” in line 4, “the user” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	What is “of any manufacturer”? (line 5) and “any shape requested by the user” (line 6)?
	In line 8, what is “of at least one”, at least one what? 
	In line 11, “facing said metal target front”, the claimed device is the locator and not the metal circular arc target, as the metal target was not positively claimed a part of the locator tool.  
	To what “the wet paint” (line 13) the claim referred to? 
	Line 20, once again since the metal target was not part of the claimed locator, i.e. was not positively claimed, to what “rim of said unmarked metal circular target”?
	To what “three orthogonal axis” the claim referred to? (line 24).
To what “all these action limit the motion of the locator” (lines 23 and 24)?
	In that regard as it has been held, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	With respect to claim 14, what is “prevent the hanging means of said unmarked metal circular arc target from interfering with proper placement of said transparent predetermined plate.”?  
	
These are mere examples, and claims 14-17 are including indefiniteness with indefinite language that is not clearly and positively specified applicant’s tool. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb US 2,090,930 (“Chubb”) in view of Brune US 2017/0336179 (“ Brune”) OR Unverzagt US 4,773,653 (“Unverzagt”).
	As per claim 13, Chubb A bullet impact locator is a reusable tool used by marksmen to help determine the score of the plurality of bullet imprints left on the metal target front of an unmarked target (Figs. 1-12; Page1, Line 1-P2, L19), comprising: 
	a transparent predetermined plate of any shape and size that matches the target radius of said unmarked target of any manufacturer, a predetermined target markings of any shape requested by the user, inscribed on either side of said transparent predetermined plate (transparent gouge B note P1, Right-Column (“RC”) lines 47+ as the gouge is transparent; Note Figs. 2, 3, 8, 9, 11 and 12 in conjunction to P2, LC, L:1-62 as the gouge, transparent plate includes a markings, diagram F, within any one of the transparent gauge), 
	an aligning left member of any shape and size mounted on said transparent plate aft (left perforations H and element J of each transparent gauge B)(P1, RC, L50-P2, LC, L20; also note at least Figs. 2, 3 and 6)
	an aligning right member of any shape and size also mounted on said transparent plate aft (right perforations H and element J of each transparent gauge B)(P1, RC, L50-P2, LC, L20; also note at least Figs. 2, 3 and 6) that when said marksmen are determining said score of said plurality of bullet imprints on said metal target front, said aligning left member and said aligning right member are placed in contact with the rim of said target and in that position said predetermined target markings on said transparent predetermined plate are concentric to the center of arc of said unmarked target and when said bullet impact locator is pressed against said metal target front (note for example Figs. 7-9 as well as Fig, 10-12 as the use of transparent gauge B placed upon target A including arc, and circular markings; note P1, LC, L 4-39 as well as P2, LC, L36+ as the use of the device of Chubb by placing the transparent gauge B upon target A and a marksman can evaluate his hits thereupon).
	Chubb is not specific regarding a spacer of any shape and size of at least one, located and attached on the transparent plate aft and when said bullet impact locator is used by said marksmen to help determine said score of said plurality of bullet imprints left on said target front of said unmarked metal target, said spacer is facing said target front and when said transparent plate aft is pressed against said target front, said spacer prevents said transparent plate aft from coming in contact target front prior to the impact of said plurality of bullet imprints on said target front.
	However, the sue of a spacer between a front plate and a target is well known in the art as taught by Brune (spacer bolt 24-spring 28; in Fig. 1 and [0020]); and/or Unverzagt (a gap 50 between front panel 30 and target 20 via layer 35, i.e. spacer; Figs. 1 and 4; 4:1-17).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Chubb’s with a spacer as taught by Brune and/or Unverzagt for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target system including a front plate spaced away from a target while practicing aiming and alike.
	Within the modified Chubb by the teachings of Brune and/or Unverzagt the spacer is of any shape and size of at least one, located and attached on the transparent plate aft and when said bullet impact locator is used by said marksmen to help determine said score of said plurality of bullet imprints left on said target front of said unmarked metal target, said spacer is facing said target front and when said transparent plate aft is pressed against said target front, said spacer prevents said transparent plate aft from coming in contact target front prior to the impact of said plurality of bullet imprints on said target front.
 	Similar, with respect to all these actions limit the motion of said bullet impact locator in all three orthogonal axis between said bullet impact locator and said unmarked target and said transparent predetermined plate allows said user to visualize said plurality of bullet imprints on said target front when determining said score of said plurality of bullet imprints the same as when said marksmen are determining said score on any substrate target, the device of Chubb, Brune/Unverzagt would have function as such.
	In that regard, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, the modified prior art structure is fully capable of performing the same function as claimed, since such device is equipped with the same features as the claim subject matter. 
	With respect to the target as metal target/unmarked metal circular arc target as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to the target as a metal target, metal circular arc target, as discussed above, such limitations are not construed as part of the claimed device, as such metal/circular arc target was not positively claimed.
	Also, the use of metal target and metal circular arc is well known as taught by Brune (metal; [0017] and [0021]) and Unverzagt (target 14 in 2:62-65 and Fig. 2).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Chubb’s target as metal/ circular arc target as taught by Brune and Unverzagt for the reason that a skilled artisan would have been motivated to use known metal circular target to practice shooting and aiming of high caliber weapons and alike. 
	Lastly, with respect to “the wet paint”, the examiner is unclear what is applicant sought to claim, but such method seems well-known in the art as stated by applicant (page 6, 2nd par.) and using such paint would have been obvious for such reasons admitted by applicant.
	As per claim 14, with respect to further includes adding a cutout of material from said transparent predetermined plate, note Chubb’s Fig. 11 regarding cutout N (also P1, LC, L51+);   With respect to prevent the hanging means of said unmarked target from interfering with proper placement of said transparent predetermined plate, note Fig. 12 as well as P2, LC, L64+ as the hanging of the target device via pins O.
	With respect to the target as unmarked metal circular arc target, note the examiner discussion above as A) such target is not part of the claimed device (as it was not positively claimed); and B) would have been obvious to use as taught by at least Unverzagt.
	As per claim 15, since the claim’s limitations are very similar to claim 13, the examiner states that claim 15 is rejected over Chubb and Brune- Unverzagt for the same reasons discussed above with respect to claim 13. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 16, with respect to further includes adding a cutout of material of said transparent predetermined plate, note Chubb’s Fig. 11 regarding cutout N (also P1, LC, L51+); with respect to prevent the hanging means of said unmarked target from interfering with proper placement of said transparent predetermined plate, note Fig. 12 as well as P2, LC, L64+ as the hanging of the target device via pins O.
	With respect to the target as unmarked metal target, note the examiner discussion above as A) such target is not part of the claimed device (as it was not positively claimed); and B) would have been obvious to use as taught by at least Brune and Unverzagt.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb and Brune/ Unverzagt as applied to claim 15 above, and further in view of Donaldson US 8,899,591 (“Donaldson”).
	As per claim 17, the modified Chubb is not specific regarding further including: an aligning lower member attached to said transparent plate aft facing said metal target front located to one side of said predetermined target markings and during usage said aligning lower member is limiting the lateral inward motion of said bullet impact locator in relation to said unmarked metal target, allowing said user to have position repeatability on said three orthogonal axis with relation to said unmarked metal target thus increasing the accuracy of determining said score of said plurality of bullet imprints that were previously made on said unmarked metal target.
	However, the use of aligning lower member attached to a front plate/sheet is well known as taught by Donaldson (lower aligning bars 33)(Figs. 8 and 9; 4:42-45).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Chubb’s with a aligning lower member attached to a transparent/front plate as taught by Donaldson  for the reason that a skilled artisan would have been motivated by Donaldson’s to use such means for alignment purposes (4:42+).
	Within the modified Chubb by the teachings of Brune/ Unverzagt and Donaldson the device would have further including: an aligning lower member (as taught by Donaldson) attached to said transparent plate (as taught by Chubb) aft facing said metal target (as taught by Brune/ Unverzagt) front located to one side of said predetermined target markings and during usage said aligning lower member is limiting the lateral inward motion of said bullet impact locator in relation to said unmarked metal target, allowing said user to have position repeatability on said three orthogonal axis with relation to said unmarked metal target thus increasing the accuracy of determining said score of said plurality of bullet imprints that were previously made on said unmarked metal target.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are partially not persuasive and are partially moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that Chubb’s device is the use while “paint is sprayed upon a metal target” (remarks pages 5+).  Applicant also argued that Brune does not disclose a spacer.
	The examiner respectfully disagrees and asserts that A) such are applicant’s own conclusion not based upon the prior art nor what such teachings would have suggested to those of ordinary skill in the art; and B) the modified device includes all the structure claimed and thus fully capable to perform as claimed.
	First, it is clear that Chubb’s device, which includes transparent gauge and a target, is use for the same purposes claimed, as a gauge to determine a hit upon a target (regardless to any “paint” thereupon).  Once more, as argued by the examiner claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	Second, applicant’s assertions that Brune’s does not disclose a spacer is erroneous.  In [0020] Brune’s states “such as by carriage bolts 24 and nuts 26 with a heavy compression spring 28 acting as a spacer between the panels 12, 18).
	Within the modified Chubb by such teachings would have resulted in forming an impact locator whereas the front transparent plate, panel would have been spaced from the target.
	Third, with respect to the target as a metal target, metal circular arc target, such limitations are not construed as part of the claimed device, as such metal/circular arc target was not positively claimed.
	Furthermore,  the use of metal target and metal circular arc is well known as taught by Brune (metal; [0017] and [0021]) and Unverzagt (target 14 in 2:62-65 and Fig. 2).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Chubb’s target as metal/ circular arc target as taught by Brune and Unverzagt for the reason that a skilled artisan would have been motivated to use known metal circular target to practice shooting and aiming of high caliber weapons and alike. 
	In sum, the examiner maintains his positions that the modified device of Chubb includes all the structure claimed and thus fully capable to perform as claimed and thus render the device of claims 13-17 as obvious as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/21/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711